Citation Nr: 0423839	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-00 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for alopecia, claimed 
as a loss of hair under the arms, due to use of Quinapril 
under the provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for chronic fatigue, 
claimed as a loss of energy, due to use of Quinapril under 
the provisions of 38 U.S.C.A. § 1151.  

4.  Entitlement to service connection for loss of equilibrium 
due to use of Quinapril under the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1953 to November 
1955.  

By rating action in January 1966, the RO denied service 
connection for hypertension.  The veteran was notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1997 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hypertension, and a January 1999 rating decision that denied, 
in part, service connection loss of hair under the arms, loss 
of energy, and a loss of equilibrium due to use of Quinapril 
under the provisions of 38 U.S.C.A. § 1151.  A personal 
hearing before a hearing officer at the RO was held in 
November 1999.  A hearing before a member of the Board was 
held in Washington D.C. in April 2001.  The Board remanded 
the appeal to the RO for additional development in October 
2001.  

By rating action in March 2003, service connection was 
established for asthma on a direct basis, and for a skin 
disorder due to use of Quinapril under the provisions of 
38 U.S.C.A. § 1151.  The veteran and his representative were 
notified of this decision and did not express dissatisfaction 
with the determination.  Accordingly, these issues are no 
longer in appellate status and will not be addressed in this 
decision.  

The Board member who conducted the hearing in April 2001 is 
no longer at the Board.  The veteran was notified of this 
fact in July 2004 and was offered a new hearing before 
another Board member, but declined.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for hypertension was finally denied by 
an unappealed rating decision by the RO in January 1966.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim is either cumulative of 
evidence already of record or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The veteran does not have alopecia as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel.  

5.  The veteran does not have a current disability manifested 
by chronic fatigue as the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel.  

6.  The veteran does not have a current disability manifested 
by loss of equilibrium as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
personnel.  




CONCLUSIONS OF LAW

1.  The January 1966 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 
(2003).  

3.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for alopecia, claimed as loss of hair under 
the arms, is not warranted. 38 U.S.C.A. §§ 1151, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2003).  

4.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for chronic fatigue, claimed as a loss of 
energy, is not warranted. 38 U.S.C.A. §§ 1151, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2003).  

5.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for loss of equilibrium is not warranted. 38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the July 1997 and January 1999 rating decisions, 
the October 1997 and April 1999 statements of the case, the 
March 1999, February and April 2000, and March 2003 
supplemental statements of the case (SSOC), the October 2001 
Board remand, and in letters sent to the veteran in December 
2001 and October 2002 have provided the veteran with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran provided testimony before a member 
of the Board in April 2001.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

New & Material 

Service connection for hypertension was denied by the RO in 
January 1966.  There was no appeal of this decision, and it 
became final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim is 
pertinent in the consideration of the current claim for 
hypertension.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

At the time of the RO decision in January 1966 which denied 
service connection for hypertension, the evidence considered 
included the veteran's service medical records which included 
an entrance physical examination noting blood pressure as 
140/70, and a separation physical examination noting blood 
pressure as 128/88.  Also noted was June 1958 U.S. Marine 
Corps Reserves physical examination with blood pressure 
recorded as 120/80.  A December 1965 VA examination report 
noted systolic hypertension due to obesity.  The RO concluded 
that the evidence did not relate the veteran's systolic 
hypertension to service and denied the claim in January 1966.  
The veteran did not appeal that decision.  

The evidence added to the record since the January 1966 
rating decision included numerous private and VA medical 
records from 1994 to the present showing treatment for 
various maladies, including hypertension, coronary vascular 
disease, and congestive heart failure, a February 2002 
statement from a private physician, and transcripts of 
personal hearings before a hearing officer at the RO and 
before a member of the Board in Washington, D.C.  

The medical reports are essentially cumulative and redundant 
of information previously considered and shows only continued 
treatment for hypertension.  The private doctor's statement 
was to the effect that he had no records pertaining to the 
veteran, but recalled that he had treated him for 
hypertension over 20 years ago.  The doctor's statement 
confirms the veteran's assertion that he treated him for 
hypertension, but does not provide any new or probative 
information.  Moreover, none of the additional medical 
evidence, including the private doctor's statement, relate 
the veteran's hypertension to military service.  

The veteran testified, in essence, that he was told that his 
blood pressure was high during service and that he was 
rejected for a job shortly after discharge from service 
because of high blood pressure.  However, he never sought 
medical attention until around 1965, at which time he saw a 
private doctor (the same doctor who provided above statement) 
who then put him on medication.  Parenthetically, the Board 
notes that on a Report of Medical History for reserve service 
in June 1968 more than two years after his discharge from 
active service, the veteran specifically denied any history 
of high blood pressure or any other symptoms associated with 
hypertension.  He also indicated that he had never been 
denied employment because of his health.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's hypertension to 
service.  The medical reports and the private doctor's 
statement do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for hypertension has not been presented.  

Compensation Pursuant to38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was--
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable; or
(2) the disability or death was 
proximately caused (A) by the provision 
of training and rehabilitation services 
by the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title, 
or (B) by participation in a program 
(known as a ``compensated work therapy 
program'') under section 1718 of this 
title.  38 U.S.C.A. § 1151 (West 2003) 
(see also VAOPGCPREC 40-97).  

Concerning the loss of energy and equilibrium, the veteran 
testified at the personal hearing in April 2001 that he had 
trouble with his equilibrium for about six months after 
starting on Quinapril, but that it subsequently resolved and 
that it was perfect now.  He also testified that his energy 
level was much better since being off Quinapril.  He reported 
that he was not in as good physical condition as before 
taking the medication, but said that he attributed his 
current energy level to his age and lack of physical fitness.  
(Transcript, p.28).  

At this point, it should be noted that service connection 
requires a finding that there is a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Thus, for purposes of 
§ 1151 claims "additional disability" must be a readily 
identifiable current disability.  Here, the veteran testified 
that his loss of equilibrium and energy were acute and 
transitory and resolved after he stopped taking Quinapril.  
VA outpatient records, most recently in July and September 
2001, also showed that the veteran denied any problems with 
fatigue or dizziness.  The lack of a current disability 
notwithstanding, the Board also notes that in March 2003, a 
VA physician opined that it was unlikely that the use of 
Quinapril resulted in loss of energy or equilibrium.  
Therefore, in the absence of evidence of a present 
"additional disability", there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As to the claim for alopecia, the veteran was examined by VA 
for the specific purpose of determining the nature and 
etiology of his loss of hair under the arms.  After examining 
the veteran and reviewing the claims file, a VA physician 
offered a diagnosis of alopecia secondary to unknown causes.  
The examiner opined, in essence, that it was unlikely that 
the veteran's hair loss was related to taking an ace 
inhibitor (the Quinapril being in that family of drugs).  

Although the veteran believes that the loss of hair under his 
arms is related to medication administered by the VA he, as a 
lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
Moreover, he has not presented any competent medical evidence 
to support his assertions.  

In the absence of any competent evidence showing that the 
veteran's hair loss under the arms was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, the legal 
requirements for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment are not 
met.  Accordingly, the claim is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, the appeal 
is denied.  

Service connection for alopecia, claimed as a loss of hair 
under the arms due to use of Quinapril under the provisions 
of 38 U.S.C.A. § 1151 is denied.  

Service connection for chronic fatigue, claimed as loss of 
energy due to use of Quinapril under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Service connection for loss of equilibrium due to use of 
Quinapril under the provisions of 38 U.S.C.A. § 1151 is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



